Citation Nr: 1145190	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  08-07 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right hydrocele; inguinal hernia, status post orchiopexy.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran served on active duty from June 14, 1982 to July 8, 1982. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision by the RO. 

In his March 2008 Substantive Appeal, the Veteran requested a personal hearing with a Veterans Law Judge.  In May 2010, the Veteran submitted a statement indicating that he no longer wished to attend a hearing.  The hearing request has therefore been withdrawn.  See 38 C.F.R. § 20.702(e) (2011).

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011). 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011). 

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"].  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2002; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2011). 

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

Here, the Veteran's March 1982 enlistment examination showed that he entered service with a right hydrocele.  

In June 1982, the Veteran was treated for right inguinal pain and indicated that he had a hydrocele.  An examination revealed that he had testicular swelling and pain to palpation.  He was diagnosed with rule-out hydrocele, possible hernia, and referred for a urology consultation. 

A June 1982 urology consultation noted the Veteran's continuing complaints of swelling and pain.  The Veteran indicated that he had right scrotal swelling that had been present for "at least 3 [years]."  He was diagnosed with a communicating hydrocele and offered surgery which he declined.  It was therefore recommended that the Veteran be discharged due to a disability which existed prior to his enlistment. 

In July 1982, a Medical Board determined that the Veteran had a right hydrocele that existed prior to enlistment and recommended that he be discharged by reason of erroneous enlistment. 

Following his separation from service, in October 1983, the Veteran underwent surgery to repair an indirect inguinal hernia - hydrocele, right orchiopexy.

Accordingly, and based on the record, the issue of service connection for a right hydrocele; inguinal hernia, status post orchiopexy contains medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  

These questions concern whether the Veteran's preexisting disability underwent a permanent increase in severity during active duty, and if so, whether any increase this disability is due to the natural progress of the disease.  These questions must be addressed by an appropriately qualified medical professional. A medical examination is therefore necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed right hydrocele, inguinal hernia, status post orchiopexy.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

After examining the Veteran and reviewing the entire record, the examiner is asked to opine as to whether the Veteran's pre-existing right hydrocele underwent a permanent increase in severity during a period of active service, and if so, was that permanent increase in severity during service due to the natural progress of the condition.  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After completing all indicated development, the RO then should readjudicate the issue of service connection for right hydrocele; inguinal hernia, status post orchiopexy in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


